            Case 2:19-cv-01242-DSC Document 36 Filed 09/30/20 Page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                          )
OPPORTUNITY COMMISSION,                        )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       2:19cv1242
                                               )       Electronic Filing
CENTER ONE, LLC,                               )
                                               )
                Defendant.                     )


                                    MEMORANDUM ORDER

       AND NOW, this 30th day of September, 2020, upon due consideration of defendant's

motion to dismiss and the record as developed in conjunction therewith, IT IS ORDERED that

[7] the motion be, and the same hereby is, denied.

       Defendant's efforts to dismiss plaintiff's denial of reasonable accommodation of religious

practice on the basis that plaintiff has not pled facts identifying a materially adverse employment

action is misplaced. At its foundation, pleading under Rule 8 remains one of notice pleading. In

this regard a complaint is required only to contain sufficient factual matter "to raise the right to

relief above the speculative level" and "state a claim that is plausible on its face." Twombly, 550

U.S. at 555. Facial plausibility is to be recognized "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Iqbal, 556 U.S. at 678.

       Importantly, a plaintiff is not required at the pleading stage to identify facts to establish

each and every element of a claim. The applicable federal pleading standards require a party to

set forth a plausible showing of entitlement to relief pursuant to a cognizable theory of recovery.

See Fowler v. UPMC Shadyside, 578 F.3d 203, 212-213 (3d Cir. 2009) (“It is axiomatic that the


standards for dismissing claims under Federal Rule of Civil Procedure 12(b)(6) and granting
          Case 2:19-cv-01242-DSC Document 36 Filed 09/30/20 Page 2 of 5


judgment under either Federal Rule of Civil Procedure 50 or Federal Rule of Civil Procedure 56

are vastly different."). They do not require a plaintiff to meet a quantum of proof. Id.

       A plaintiff meets the pleading standards by advancing factual allegations that present a

plausible showing that each element of the claim is or can reasonably be expected to be satisfied.

Phillips, 515 F.3d at 235; see also Wilkerson v. New Media Technology Charter School Inc., 522

F.3d 315, 321 (3d Cir. 2008) ("‘The complaint must state ‘enough facts to raise a reasonable

expectation that discovery will reveal evidence of the necessary element.’") (quoting Phillips,

515 F.3d at 235) (citations omitted). In other words, this standard does not require the plaintiff

to identify every fact that will be needed to prevail on the applicable legal theory. Connelly v.

Lane Construction Corp., 809 F.3d 780, 789 (3d Cir. 2016). It is enough for the plaintiff to aver

facts that raise a reasonable expectation that discovery will reveal evidence to support the

necessary elements of the claim. Id. And in doing so, the plaintiff may rely on statements of

historical fact even if they appear to be "unrealistic or nonsensical," "chimerical," or

"extravagantly fanciful." Id. (citing Iqbal, 556 U.S. 681).

       Plaintiff's complaint sets forth adequate factual allegations to support a reasonable

expectation that discovery will generate sufficient evidence to support the element of a

materially adverse employment action. To be sure, suffering cognizable injury is a prerequisite

to invoking the protections of Title VII as an aggrieved person. Storey v. Burns International

Security Services, 390 F.3d 760, 764 (3d Cir. 2004). Such an injury is referred to as “an adverse

employment action,” which is defined as any employment action that is “serious and tangible

enough to alter an employee’s compensation, terms, conditions, or privileges of employment.”

Id. (quoting Cardemas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001). This definition stems from

Title VII itself, which defines unlawful employment practices to include “discriminat[ing]

against any individual with respect to his compensation, terms, conditions, or privileges of
                                                2
          Case 2:19-cv-01242-DSC Document 36 Filed 09/30/20 Page 3 of 5


employment, because of such individual’s ... religion or to limit, segregate, or classify ...

employees ... in any way that would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect his status as an employee, because of such

individual’s religion ....” 42 U.S.C. § 2000e-2(a). Thus, discriminatory conduct other than

discharge or refusal to hire is prohibited by Title VII if it alters an employee’s “compensation,

terms, conditions or privileges of employment” or deprives the employee of “employment

opportunities” or “adversely affects [the employee’s] status as an employee.” Robinson v. City

of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997).

       Notwithstanding defendant’s contentions to the contrary, the allegations of the complaint

raise adequate grounds for Ford's professed knowledge that he would be terminated if he took

another day off for observance of a religious holiday. Defendant already had given him points

pursuant to its progressive disciplinary policy: first when he missed work while observing Rosh

Hashanah and reported his absence and again when he did not work on Yom Kippur and was

unable to produce the documentation defendant demanded be authored by his religious

congregation on letterhead. Complaint at ¶¶ 20-24. Defendant likewise had rejected his attempt

to establish the observance of the holidays with religious calendars and an email exchange

between himself and the leader of a Messianic Jewish congregation. Id. at ¶¶ 25-26.

       Moreover, Ford appeared at an Employee Review Committee meeting on Yom Kippur

and was told by management that his documentation was inadequate, he needed to provide the

requested information on letterhead confirming the dates of any upcoming holidays for which he

was requesting time off and that he could not miss any more days for any reason. Id. at ¶¶ 28-33.

He was assessed for points for missing that day and knew that one more absence would subject

him to termination under the discipline policy. Id.

       On October 19, 2016, Ford advised a human resources official that he was planning to
                                             3
         Case 2:19-cv-01242-DSC Document 36 Filed 09/30/20 Page 4 of 5


resign at the end of the week because there were more Jewish holidays coming up soon and he

knew defendant would terminate him if he took time off to observe them. Id. at ¶¶ 39-40.

Altman did not disagree with Ford's assessment and instead reiterated the need for a letter on

official letterhead. She then told Ford to wait, and they would further discuss his resignation.

He was directed to continue working, which he did. Id. at ¶ 40. "Altman returned and told Ford

that Defendant had terminated him, that he could not work for the remainder of the week, and

that he needed to leave immediately." Id. at 41.

       The above allegations sufficiently identify facts which plausibly give rise to a reasonable

expectation that discovery will produce evidence sufficient to support a finding that an adverse

employment action occurred. Even assuming that the facts concerning 1) the persistent

assignment of points for absences on well-established Jewish holidays and 2) the warning to

Ford that he could not miss any more days for any reason were not enough to raise his concerns

about taking another day off in observance of a Messianic Jewish holiday above the speculative

level, defendant did not accept Ford's resignation and wait until he resigned at the end of the

week. It decided to terminate him on the spot for reporting his intent to resign, which was

expressly predicated on his fear of being terminated for taking another day off in observance of

upcoming Jewish holidays. These actions by defendant are more than enough to raise a

reasonable expectation that discovery will produce evidence to support a finding that the terms

and conditions of plaintiff's employment and his status as an employee were altered based his

requests to accommodate his sincerely held religious beliefs. Consequently, defendant's motion

to dismiss properly has been denied.


                                                       s/David Stewart Cercone
                                                       David Stewart Cercone
                                                       Senior United States District Judge

                                                   4
       Case 2:19-cv-01242-DSC Document 36 Filed 09/30/20 Page 5 of 5


cc:   Gregory A. Murray, Esquire
      Ronald L. Phillips, Esquire
      Emily E. Mahler, Esquire
      Morgan M. J. Randle, Esquire
      (Via CM/ECF Electronic Mail)




                                     5
